Citation Nr: 1612231	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating prior to March 18, 2015, and a rating in excess of 70 percent from March 18, 2015, for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Nevada Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In May 2013, the Veteran and his wife testified at a Travel Board hearing before the undersigned.  A copy of the hearing transcript is of record.  This case was before the Board in January 2015 when it was remanded for additional development.

The Board has reviewed the Veteran's claims file and the record maintained in the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Virtual VA contains the hearing transcript, VA treatment records, and other documents duplicative of what is contained in VBMS or irrelevant to the issue on appeal.  

During the May 2013 Board hearing, the issue of entitlement to service connection for a psychiatric disability was raised.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In a January 2016 statement, the Veteran raised the issue of entitlement to service connection for diverticulitis, irritable bowel syndrome, bilateral knee disabilities, bilateral ankle disabilities, bilateral hand disabilities, osteopenia, erectile dysfunction, benign prostatic hypertrophy and entitlement to TDIU.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  



FINDING OF FACT

In a May 2015 statement, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a higher initial rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to a higher initial rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, as the Veteran has withdrawn the issue on appeal, as discussed below, no further discussion of VA's duty to notify and assist is necessary. 

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received in May 2015, the Veteran withdrew his appeal with respect to the issue of entitlement to a higher initial rating for bilateral hearing loss disability.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal with respect to the issue of entitlement to an initial compensable rating prior to March 18, 2015, and a rating in excess of 70 percent from March 18, 2015, for bilateral hearing loss disability is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


